Citation Nr: 0520953	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  98-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1953 to May 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied the above claim.

The veteran had requested a personal hearing before the Board 
in his July 1998 substantive appeal (VA Form 9).  In August 
2002, however, he withdrew his request.

This matter was previously before the Board in August 2003, 
wherein it was remanded for additional development.  The 
requested development having been undertaken, the case is 
returned to the Board for appellate review.


FINDING OF FACT

Gout did not have its onset during active service and is not 
related to any in-service disease or injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for gout 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002);  38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter to 
the veteran dated in April 2004.  The veteran was told what 
was required to successfully establish entitlement to service 
connection and of his and VA's respective responsibilities in 
terms of obtaining information and evidence.  He was also 
asked to submit evidence in his possession pertaining to the 
claim.  The letter was clearly not mailed to the appellant 
prior to the initial RO adjudication of his claim.  
Regardless, any defect in this regard is harmless error, as 
any evidence submitted by the veteran subsequent to the 
letter was considered by VA in the March 2005 Supplemental 
Statement of the Case (SSOC).  There is no indication that 
the outcome of the case has been affected.  The claim has 
been on appeal for nearly seven years, and in that time VA 
has provided the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A.  § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004).  All identified, pertinent evidence has been 
obtained and associated with the claims file.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran was afforded a VA examination in May 
1997 and October 2004.  Therefore, no further assistance to 
the veteran is required.

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.  


Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records are silent as to a diagnosis of gout 
during the veteran's period of active service.  The veteran's 
report of medical examination dated in December 1972 and 
completed in conjunction with his retirement from service is 
silent as to a diagnosis of gout.  Blood chemistry results of 
the veteran dated in December 1972 show that his uric acid 
level was 8.1 mg, with normal being from 2.5 mg to 8.0 mg.

Subsequent to service, a VA outpatient treatment record dated 
in December 1983 shows that the veteran reported pain and 
tenderness in the left metatarsal phalangeal joint.  The 
impression was pain in the left metatarsal phalangeal joint; 
possible gout.  Thereafter, intermittent VA outpatient 
treatment records dated from May 1985 through July 1997 show 
various assessments of gout and pseudo-gout.

A VA examination report dated in May 1997 shows that the 
veteran reported that in 1968 he developed pain and swelling 
involving the great right toe.  He reported that he had been 
examined in service and diagnosed with gout involving the 
right great toe.  He indicated being treated as an outpatient 
with medication and having experienced flare-ups about once 
per year.  He added that the last episode occurred in July 
1996.  He noted that he would take medication only during 
flare-ups and not on a regular basis.  The diagnosis, in 
pertinent part, was gout involving the right great toe, not 
found at present.

Post-service military treatment records from the 1980s and 
1990s have noted intermittent assessments for gout.

A VA examination report dated in October 2004 shows that the 
examiner indicated he reviewed the veteran's entire claims 
file in conjunction with conducting the examination.  The 
veteran reported that when he was in service, he was never 
diagnosed with gout.  On one occasion, in 1968 while in 
Vietnam, he noticed some soreness to his big toe and he 
reported this to the military physicians and was given 
medication for the pain, which went away.  He added that upon 
his return from Vietnam, he experienced pain to his right big 
toe while bowling, and a friend told him it was gout and gave 
him medication.  However, he never reported this to the 
service physician.

He further reported that following separation from service, 
in 1982 he went to the emergency room of William Beaumont 
Army Medical Center because he was still having some redness 
to the big toe and pain.  He was told that he had gout, but 
only clinically, as no blood tests were taken or aspiration 
of the fluid of his toes.   He stated that he continues to 
experience flare-ups of his gout at least once a month.  He 
added that the symptoms are now present in both big toes, but 
worse in the right than in the left.  He takes medication 
during the flare-ups, for one or two days and then they 
resolve.  The symptoms include heaviness to the big toe joint 
with associated redness to the skin and increased pain to the 
joint.  He said that even sheets bother him with the worst 
possible pain of his life.  He indicated that this condition 
does not incapacitate him.  It just affects his daily 
activities because it slows him down but he is still able to 
do his duties at home.  It did not affect his job before 
because even with acute episode of gout he continued working. 
He did not use any corrective devices to his feet.

Uric acid levels were reported to be within normal limits.  
The diagnosis was gout with secondary gouty arthritis.  The 
examiner opined that after reviewing the claims file 
extensively and taking into account the veteran's present 
physical examination and present lab tests, that it was less 
likely than not that the veteran had gout when he was on 
active duty.  He based his opinion basically in the fact that 
in the veteran's service medical records showed no evidence 
of any gout.  There was no evidence of elevation of his uric 
acid, and it was only after 1983 that there was evidence of 
elevation of his uric acid which correlated to his taking 
hydrochlorothiazide for his hypertension; which was a well 
known cause of gout. During the rest of those years his uric 
acid levels were borderline.  The evidence showed that the 
last time he was checked for his uric acid was in January 
2001 and the last time he received medication was five years 
earlier, wherein he was just treated empirically.  Due to the 
fact that there were radiographic signs of gout, this 
condition was present regardless of his uric acid levels, but 
most likely secondary to hydrochlorothiazide and this gout 
was not present during his active duty years, but started 
after use of his hypertension medication.

Initially, the Board finds that the evidence of record is 
negative for findings of gout during the veteran's period of 
active service.  Although there is a notation of slightly 
elevated uric acid level in December 1972, this was deemed to 
be borderline by the VA examiner and found not to be 
associated with a clinical diagnosis of gout.

Subsequent to service, the VA outpatient treatment records 
December 1983 suggested that the veteran may have gout, but 
uric acid levels were not determined.  Subsequent 
intermittent episodes of gout were positively associated with 
the veteran's hypertension medication by the VA examiner in 
October 2004, and not with any incident or manifestation 
during the veteran's period of active service.  The VA 
examiner's opinion was definitive, based on review of the 
entire record, and supported by detailed rationale.  
Therefore, the Board finds it to be persuasive.  There is 
simply no competent medical evidence of record relating the 
veteran's currently diagnosed gout to active service.  

Gout was not diagnosed until approximately 10 years following 
separation from service, and the only evidence of a 
relationship to service is the veteran's contentions.  The 
actual medical evidence does not support the claim.  The 
veteran's statements are without significant probative value 
in regard to the issue at hand, as he has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201  
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95  
(1992).   Thus, the veteran's personal belief that his 
current gout is related to service cannot serve to prove that 
this disability had its onset during active service or is 
related to any in-service disease or injury.

In the absence of medical evidence establishing that the 
veteran's gout is related to active service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for gout.  The benefit of 
the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the 



preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for gout is denied.




	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


